Opinion.
Cooper, J.,
delivered the opinion of the court:
The appellant, Patton, was engaged in carrying the mails from Brandon to Westville. Much of the time he was on the road, but he had his cooking and washing done at a house rented by him, and the appellant, Winningham, was his servant. So often as he remained at his house over night he occupied the same room with Winningham, and on one occasion they were discovered lying together.
*274On this testimony tbe jury was warranted in finding tbem guilty of unlawful cobabitation under our statute. Enough had been shown to justify the inference of habitual concubinage, and this, under the statute, is unlawful cohabitation. Granberry v. State, 61 Miss. 440.

Affirmed.